REASONS FOR ALLOWANCE
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The terminal disclaimer filed on 14 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 9,649,327 B2, has been approved. The terminal disclaimer has overcome double patenting rejection of the office action mailed 12/17/21.  Consequently, the said rejection is withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 21-40 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of Applicant’s claimed invention is different from the prior art documents and the differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggest nor render obvious Applicant’s method comprising the steps of: administering to a subject having arthritis an effective dose of a composition, wherein the composition comprises a complex carbohydrate backbone of 1,4-linked galacturonic acid (GalA) and methyl galacturonate (MeGalA) residues with interspersed
.alpha.-1,2 linked rhamnose within the carbohydrate backbone, the rhamnose residues carrying a primary branching of oligomers of 1,4-.beta.-D-galactose residues, 1,5-.alpha.-L-arabinose residues, or combinations thereof, wherein the compound has a degree of methoxylation ranging from 33% to 66%, and wherein the 1,4-.beta.-D-galactose and 1,5-.alpha.-L-arabinose residues are present in a 2:1 to a 3:1 ratio. For example, the prior art does not disclose or suggest a method of using a compound having the molar percent of the oligomers of D-galactose residues and L-arabinose residues and the degree of methoxylation as claimed in the method of the instant invention.  Furthermore, the 1,4-beta -D-galactose and 1,5-alpha -L-arabinose residues are 
In addition, the closest prior art (Ni et al.; cited by Applicant) which discloses a method of preparing a different compound or complex carbohydrate does not disclose synthesizing the claimed Compound from pectin or high methoxylated pectin using ascorbic acid and/or peroxide under the claimed specified controlled and specific hydrolysis conditions which generates ionized OH-, which cleaves glycosidic bonds, to enhance the prevalence of galactose moieties in the compound such that 1,4-β -D-galactose and 1,5- α -L-arabinose residues are present in a 2:1 to a 3:1 ratio, let alone obtaining and using the compound as claimed.  That is, in addition, the process by which the claimed compound is prepared defers from the process by which the prior art compounds are prepared. Also, Applicant’s compound, which because of its different structure or structural features, possesses special advantages such as special binding capabilities and effectiveness in relation to the treatment of conditions such as the autoimmune disease, arthritis.  
Also, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623